Name: 2001/649/EC: Commission Decision of 9 August 2001 on the granting of aid for the production of table olives in Greece (notified under document number C(2001) 2487)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  plant product
 Date Published: 2001-08-25

 Avis juridique important|32001D06492001/649/EC: Commission Decision of 9 August 2001 on the granting of aid for the production of table olives in Greece (notified under document number C(2001) 2487) Official Journal L 229 , 25/08/2001 P. 0016 - 0019Commission Decisionof 9 August 2001on the granting of aid for the production of table olives in Greece(notified under document number C(2001) 2487)(Only the Greek text is authentic)(2001/649/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5(4) thereof,Whereas:(1) Article 5(4) of Regulation No 136/66/EEC grants the Member States the possibility of allocating part of their national guaranteed quantities and of their olive-oil production aid to support for table olives on conditions to be approved by the Commission in accordance with the procedure laid down in Article 38 of that Regulation.(2) Greece has presented a request in respect of the 2001/02, 2002/03 and 2003/04 marketing years and detailed rules should be laid down for the granting of the aid.(3) Provision should be made for the aid to be granted to growers of processed table olives from olive groves in Greece and the conditions governing the granting of the aid should be specified.(4) The processing period should be defined as running from 1 September to 31 August. Olives which have undergone initial treatment in brine lasting at least 15 days and have been removed from the brine definitively or failing that have undergone treatment making them fit for human consumption should be deemed to be processed olives.(5) The weight of processed table olives for which aid is payable and the equivalence between processed table olives and olive oil should be determined for the purposes of calculating the unit aid for table olives and of administering the national guaranteed quantities.(6) Undertakings processing table olives must be approved in accordance with conditions to be determined.(7) Provisions should be laid down for checks on aid for table olives. Those provisions must in particular cover crop declarations by table-olive growers, notifications by processors of the quantities of olives delivered by growers and leaving the processing chain, and the obligations on paying agencies regarding controls. Provision should be made for penalties on table-olive growers where their declarations conflict with the results of checks conducted.(8) The information needed for calculating the aid to be granted to growers of processed table olives should be determined. An advance on the aid may be granted on certain conditions.(9) Greece must notify the Commission of the national measures adopted for the purposes of applying this Decision and of the information used for calculating the advance on the aid and the definitive aid.(10) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1For the 2001/02, 2002/03 and 2003/04 marketing years, Greece is hereby authorised to grant aid for the production of table olives in accordance with this Decision.Article 21. Aid for the production of table olives shall be granted to growers of olives which come from olive groves in Greece and are sent to approved processing undertakings for processing into table olives.2. For each olive-oil marketing year, aid shall be granted for table olives processed between 1 September of the preceding marketing year and 31 August of the marketing year concerned.3. Within the meaning of this Decision, "processed table olives" means olives that have undergone initial treatment in brine for at least 15 days and have been removed from the brine definitively or failing that have undergone treatment making them fit for human consumption.Article 31. For the purposes of calculating the unit aid for table olives and of administering the national guaranteed quantities of olive oil, 100 kg of processed table olives shall be deemed to be equivalent to 13 kg of olive oil eligible for production aid as provided for in Article 5 of Regulation No 136/66/EEC.2. The weight of processed table olives to be taken into consideration shall be the drained net weight of whole olives after processing, possibly bruised but not stoned.Article 41. Approval numbers shall be allocated to undertakings which:- submit an application for approval by 30 September preceding the olive-oil marketing year in question, accompanied by the information referred to in paragraph 2 and the commitments referred to in paragraph 3,- market processed table olives, with or without additional preparation,- have plant capable of processing at least 20 t of olives per year in the islands and 50 t of olives per year in the other zones.2. Applications for approval shall include at least:- a description of the processing plant and storage facilities, with details of their capacity,- a description of the forms of table-olive preparations marketed, indicating the processing coefficient for each of them,- details of stocks of table olives at various stages of preparation, by form of preparation, as at 1 September preceding the olive-oil marketing year in question.3. For the purposes of approval, processors shall undertake:- to keep table olives for which aid is payable separate from table olives originating in non-member countries and those for which aid is not payable when taking delivery of, processing and storing them,- to keep stock records covering table olives, linked to the financial accounts and indicating, for each day:(a) the quantities of olives entering the establishment, showing each consignment separately and identifying the grower of each;(b) the quantities of olives sent for processing and the quantities of table olives processed within the meaning of Article 2(3);(c) the quantities of table olives for which the process of preparation has been completed;(d) the quantities of table olives leaving the undertaking, broken down by form of preparation and indicating the consignees,- to provide the grower as referred to in Article 2(1) and the competent body with the documents and the information referred to in Article 6 in accordance with the conditions laid down therein,- to submit to all checks provided for under this Decision.4. Approval shall be refused or immediately withdrawn where undertakings:- fail to comply or no longer comply with the conditions for approval, or- are prosecuted by the competent authorities for irregularities in respect of the arrangements provided for in Regulation No 136/66/EEC, or- have been penalised for an infringement to that Regulation within the past 24 months.Article 5For the purposes of granting the aid for the production of table olives, in addition to the crop declaration laid down for olive-oil production aid, by 1 December of the current marketing year growers shall lodge a supplementary declaration or, as appropriate, a new declaration containing the same information as the crop declaration for olive oil but referring to table olives.Where the information concerned has already been furnished by a crop declaration for olive oil and has not been subject to modification, the supplementary declaration shall simply indicate the references to the crop declaration and the parcels concerned.The declarations concerning table olives shall be included in the alphanumeric database provided for in connection with the aid scheme for olive oil production.Article 61. On delivery of the final consignment of olives and before 30 June, approved undertakings shall issue growers as referred to in Article 2(1) with a certificate of delivery showing the net weight of olives entering the undertaking. However, for olives delivered between 1 July and 31 August certificates must be issued after reception of the final consignment and no later than 31 August.The certificate must be supported by all the documentation relating to the weight of the consignments of olives delivered.2. Approved undertakings shall notify the competent body and the control agency:(a) by the 10th day of each month, of:- the quantities of olives received, sent for processing and processed within the meaning of Article 2(3) in the course of the previous month,- the quantities of olives prepared and sent out, broken down by form of preparation, in the course of the previous month,- the aggregate quantities referred to in the first two indents and the stock situation at the end of the previous month;(b) before 1 July, of the names of growers as referred to in Article 2(1) for the processing period referred to in Article 2(2) and of the quantities covered by certificates issued to them in accordance with paragraph 1;(c) before 1 June of the following marketing year, of the total quantities delivered for the processing period referred to in Article 2(2) and of the corresponding total quantities processed.Article 71. Before 1 July of the current marketing year, table-olive growers shall lodge aid applications, directly or indirectly, with the competent body, containing at least the following details:- the name and address of the grower,- the location of the holdings and the parcels where olives were harvested, with a reference to the relevant crop declaration,- the approved undertaking to which the olives were delivered.Such applications shall be accompanied by certificates of delivery as referred to in Article 6(1). However, for olives delivered between 1 July and 31 August certificates of delivery must be lodged no later than 1 September.Where applicable, applications may be accompanied by an application for an advance on the aid.2. Applications lodged after the deadline shall incur a penalty consisting of a reduction of 1 % of the amount to which the grower would have been entitled had the application been lodged by the due date, for each working day of delay. Applications lodged more than 25 working days late shall be refused.Article 81. Before the definitive payment of the aid, the competent body shall carry out the controls required to check:- the quantities of table olives covered by certificates of delivery issued,- the quantities of table olives processed, broken down by grower.Controls shall involve:- several physical inspections of goods in stock and a check of the accounts of approved undertakings,- stricter checks of aid applications from olive growers applying for aid for both table olives and olive oil.2. Greece shall see that all the necessary controls are in place to ensure that:- entitlement to table-olive production aid is respected,- olives entering an undertaking approved under this Decision are excluded from eligibility for olive-oil production aid,- no more than one aid application is lodged for the same olives.3. Without prejudice to the penalties laid down by Greece, no aid shall be granted to growers as referred to in Article 2(1) whose declarations as provided for in Article 5 or whose aid applications in accordance with Article 7 proves to conflict with the results of checks. However, Article 15 of Commission Regulation (EC) No 2366/98(3) shall apply mutatis mutandis.Article 91. Growers as referred to in Article 2(1) may receive an advance on the aid requested. The advance shall be equal to the unit amount referred to in Article 17a(1) of Council Regulation (EEC) No 2261/84(4), multiplied by the quantity of olive oil equivalent, in accordance with Article 3(1) of this Decision, to the relevant quantity of table olives processed.For the purposes of granting advances to growers, the quantity of table olives processed shall be determined by applying a provisional processing coefficient to the quantity appearing in the certificate of delivery, as confirmed by the other information notified to the competent body. That coefficient shall be established by the competent body on the basis of the data available on the approved undertaking concerned. However, the quantity of table olives taken into consideration may not exceed 90 % of the quantity of table olives delivered.2. Advances on the aid shall be paid from 16 October of the current marketing year to growers applying therefor in accordance with Article 7(1).Article 101. Without prejudice to the reductions provided for in Article 20d of Regulation No 136/66/EEC, the aid shall be equal to the unit amount referred to in Article 17a(2) of Regulation (EEC) No 2261/84 multiplied by the quantity of olive oil equivalent, in accordance with Article 3(1) of this Decision, to the relevant quantity of table olives processed.For the purposes of granting the aid to growers as referred to in Article 2(1), the quantity of table olives processed shall be determined by applying a processing coefficient for the undertaking concerned to the quantity appearing in the certificate of delivery, as confirmed by the other information notified to the competent body. That coefficient shall be equal to the ratio between the total quantity of table olives processed on the one hand, and the total quantity of table olives covered by certificates of delivery on the other hand, in respect of the olive-oil marketing year concerned.Where the quantity of processed olives corresponding to the quantity set out in the certificate of delivery cannot be established, the quantities of table olives processed for the growers concerned shall be calculated using the average coefficient for the other undertakings. However, without prejudice to any claims which the olive growers concerned might make against the undertaking, that quantity of processed olives may not exceed 75 % of the quantity shown in the certificate of delivery.2. The rate applicable for conversion of the amount of the aid into Greek drachmae shall be the agricultural conversion rate valid on the first day of the month in which the grower concerned makes his first delivery of olives.3. Once the controls referred to in Article 8 have been carried out, the aid or, where applicable, the balance of the aid shall be paid to the grower in full within 90 days of the Commission fixing the unit amount thereof.Article 11Greece shall notify the Commission:- without delay, of the national measures taken pursuant to this Decision,- before 1 August of each marketing year, of the quantities of olive oil equivalent to the estimated output of table olives processed and of the provisional processing coefficients for that estimate,- before 16 June of each subsequent marketing year, of the quantities of olive oil equivalent to the actual output of table olives processed and of the processing coefficients adopted.Article 12This Decision shall apply from 1 September 2001.Article 13This Decision is addressed to the Hellenic Republic.Done at Brussels, 9 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 293, 31.10.1998, p. 50.(4) OJ L 208, 3.8.1984, p. 3.